 1

 2

 3

 4

 5

 6

 7

 8

 9
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   IN THE MATTER OF THE EXTRADITION                 ) No. CR 4-19-70677 MAG
     OF DON KOLLMAR AKA DONALD                        )
14   KOLLMAR                                          ) [PROPOSED] ORDER
                                                      )
15                                                    )
                                                      )
16

17          The Court has reviewed the United States of America’s request to redact the victim’s name from
18 Dockets 39-1, 41, 44, and 46, and hereby finds that:

19 1. The United States motion is granted and the attached redacted dockets 39-1, 41, 44, and 46 are

20      hereby replaced with redacted versions as submitted by the government, redacting the victim’s
21      name, as she was a minor at the time of the alleged crime, who was alleged to have been sexually
22      assaulted over a period of years;
23 2. Further, the Court orders that in any further filings or courtroom proceedings the parties refer to the

24      victim by her initials or as the victim and not by her name.
25 IT IS SO ORDERED.

26 Dated: _________                                       _____________________________
                                                          HON. KANDIS A. WESTMORE
27                                                        United States Magistrate Judge
28


     [PROPOSED] ORDER
